Order entered April 20, 2021




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-20-00928-CV
                                 No. 05-20-00929-CV
                                 No. 05-20-00930-CV

      CONTINENTAL HERITAGE INSURANCE COMPANY,
 AGENT PAT KINNARD D/B/A PAT KINNARD BAIL BONDS, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee

                 On Appeal from the Criminal District Court No. 2
                               Dallas County, Texas
            Trial Court Cause No. F17-59990, F17-59991, and F17-59992

                                       ORDER
            Before Chief Justice Burns, Justice Goldstein, and Justice Smith

      Appellant filed supplemental motions to correct ordered costs in these cases.

Appellee filed responses to the motions that included pleas to the jurisdiction. The

clerk’s records include the trial court’s findings of fact that it lacks jurisdiction to

rule on the motions. The trial court, however, did not sign orders pursuant to its

findings.
         Accordingly, on the Court’s own motion, we ABATE these appeals to allow

the trial court to perform its ministerial duty of signing orders in accordance with

its rulings. We ORDER Dallas County District Clerk Felicia Pitre to file, within

twenty-five days of the date of this order, supplemental clerk’s records in each

appeal containing the trial court’s signed order.

         We SUSPEND the current deadline for appellee’s brief on the merits in

these appeals. The Court will set a new deadline for appellee’s briefs once the

supplemental clerk’s records are filed and reviewed.

         We will reinstate these appeals within twenty-five days of the date of this

order.

         We DIRECT the Clerk of this Court to send a copy of this order to The

Honorable Nancy Kennedy, Presiding Judge of Criminal District Court No. 2; Ms.

Pitre; and, all parties.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE